In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00088-CV



  MONIQUE SAULS AND ALL OCCUPANTS, Appellants

                           V.

        TRAILS AT VINTAGE CREEK, Appellee



      On Appeal from the County Court at Law No. 1
                  Travis County, Texas
           Trial Court No. C-1-CV-18-000662




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
         The final judgment from which Monique Sauls attempts to appeal was signed by the trial

court on April 19, 2018. Sauls timely filed a motion for new trial on May 17, 2018, thereby

extending the deadline for filing her notice of appeal to July 18, 2018—ninety days from the date

the judgment was signed. See TEX. R. CIV. P. 329b(a); TEX. R. APP. P. 26.1(a). Sauls’ notice of

appeal was filed on September 10, 2018. 1 Thus, Sauls failed to perfect her appeal by filing a notice

of appeal within ninety days of the date the judgment being appealed was signed. See TEX. R.

APP. P. 26.1(a)(1).

         By letter dated October 17, 2018, we informed Sauls of this potential defect in our

jurisdiction and afforded her the opportunity to demonstrate, on or before November 1, 2018, how

we have jurisdiction over this appeal. Sauls did not file a response to our letter.

         In light of the foregoing, we dismiss this appeal for want of jurisdiction.




                                                      Ralph K. Burgess
                                                      Justice

Date Submitted:            November 20, 2018
Date Decided:              November 21, 2018




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.

                                                          2